Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael G.D. Rowe appeals the district court’s order granting Bank of America, N.A., and BAC Home Loans Servicing, LP’s Fed.R.Civ.P. 12(b)(6) motion to dismiss his action, brought pursuant to the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Rowe v. Bank of America, NA, No. 4:10-cv-00092-RAJ-FBS (E.D. Va. filed Apr. 11 & entered Apr. 12, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.